Citation Nr: 1608032	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to temporary total ratings status/post cardiac catheterizations in June 2000 and December 2002.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to August 1979.  

He initially filed a claim for PTSD but the Board has expanded the claim to encompass any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A mood disorder is secondary to service-connected diabetes and coronary artery disease; PTSD has not been shown.  

2.  The Veteran underwent cardiac catheterization procedures in June 2000 and December 2002.  The procedures did not require 21 days or more of hospitalization or at least one month of convalescence, and did not have severe postoperative residuals.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, is secondary to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for temporary total ratings for convalescence following June 2000 and December 2002 cardiac catheterizations have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.157, 4.29, 4.30, 4.104, Diagnostic Code (DC) 7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Relevant to this claim, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

In a July 2013 examination report, Dr. H.H.G., a licensed psychologist, opined, after interviewing the Veteran and reviewing the medical history that the Veteran had a mood disorder which was due to his medical disabilities, chiefly coronary artery disease and diabetes.  Dr. G. wrote that the Veteran was experiencing "ongoing difficulty with his symptom pattern" as he was no longer able to enjoy outdoor activities and other hobbies as the result of the decline in his health.  

Dr. G.'s opinion is highly probative as to whether the Veteran's mood disorder is related to his service-connected diabetes and coronary artery disease.  Dr. G. interviewed the Veteran, reviewed his medical history, and provided a detailed opinion supported by a well-reasoned rationale. 

While the Veteran was afforded a VA examination in June 2011, this examination and accompanying opinion only addressed the question of whether a current diagnosis of PTSD based on reported in-service stressors was warranted.  While the VA examiner found insufficient evidence to support a diagnosis of PTSD based on any in-service stressor, the examiner did not address the issue of secondary service connection.  

The remaining evidence of record likewise does not contradict the opinion by Dr. G.  As such, the preponderance of the evidence weighs in favor of a finding that the Veteran's mood disorder is due to or the result of service-connected disabilities.  Accordingly, service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, is warranted.   

Entitlement to a Temporary Total Rating

The Veteran seeks a temporary total rating following 2000 and 2002 cardiac catheterizations.  He has been granted service connection for coronary artery disease, effective from March 1997.  

Pursuant to 38 C.F.R. § 4.29, a temporary total rating will be assigned when a service-connected disability requires hospitalization in a VA or approved hospital for a period of 21 days or more.  A temporary total rating may also be awarded if a service-connected disability requires hospital observation at VA expense for 21 or more days.  

Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

As the Veteran has been granted service connection for coronary artery disease, he also alleges temporary total ratings are warranted following the 2000 and 2002 cardiac catheterizations pursuant to DC 7017, for coronary bypass surgery.  This diagnostic code provides, in pertinent part, a 100 percent (total) rating for three months following hospital admission for coronary artery bypass grafting.  38 C.F.R. § 4.104, DC 7017.  

Considering first entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 or 4.30, neither the June 2000 nor the December 2002 procedures required 21 or more days of hospitalization for either treatment or observation.  Following the June 2000 procedure, he was discharged in approximately one week, resulting in hospitalization for less than 21 days total.  Following the December 2002 procedure, the record likewise does not indicate that he was hospitalized for 21 or more days, and he does not contend as such.  Thus, a temporary total rating under 38 C.F.R. § 4.29 is not warranted.  

Moreover, a temporary total rating under 38 C.F.R. § 4.30 is also not established by the evidence of record.  In this regard, the catheterization reports for each of the procedures noted, in substance, that the Veteran tolerated the procedures well and was returned to recovery in good condition.  Likewise, the treatment records surrounding each of the procedures reported that he did not remain an inpatient for an extended period; rather, he was discharged home within a week to be followed on an outpatient basis.  

In addition, the Veteran's medical records following each of the procedures are negative for an incompletely healed surgical wound, therapeutic immobilization, the necessity for house confinement, and/or the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited.  Thus, a temporary total rating under 38 C.F.R. § 4.30 is not warranted.  

The Veteran's chief contention is that a temporary total rating is warranted pursuant to DC 7017, as he alleges the June 2000 and December 2002 cardiac catheterizations should be considered as coronary artery bypass surgery, or the equivalent.  Review of the reports for these procedures clearly indicates, however, that both procedures were cardiac catheterizations with stent placement.  These procedures were likewise described as cardiac catheterizations by the examiner in a July 2010 VA cardiovascular examination.  It is clear from the medical evidence that these were cardiac catheterization procedures, not coronary artery bypass surgery.  As the regulation provides a temporary total rating only for coronary artery bypass surgery, a temporary total rating for a cardiac catheterization is not warranted.  

While the Veteran is competent to report on the symptoms he observed, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), there is nothing in the record suggesting that he has the requisite skill and training to offer an opinion regarding the nature of the 2000 and 2002 procedures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this regard, the nature of the 2000 and 2002 procedures are matters requiring medical expertise.  Accordingly, the lay opinions as to these procedures are not competent evidence.  The Board also finds the 2000 and 2002 reports and other medical evidence (describing the procedures as cardiac catheterizations) more probative, as the information was rendered by competent, objective medical experts.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not undergo coronary artery bypass graft surgery in either 2000 or 2002.  According, a temporary total rating is not warranted.  As a preponderance of the evidence is against the award of an temporary total rating, the benefit of the doubt doctrine is not applicable.

Finally, VA has met its duty to notify and assist the Veteran in substantiating his claims for VA benefits.  Notice letters were sent to him in June 2010 and March, May, and July 2011, the first letter being sent prior to the initial adjudications of the claims on appeal.  

The claim for a higher initial rating arises from his disagreement with the initial rating assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2013, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.  

Insofar as the Board has granted the service connection claim for an acquired psychiatric disorder, any failure to notify and assist him on this issue is harmless error.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records he identified.  Neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA cardiovascular examinations in July 2010.  The examiner provided the Board with sufficient information to adjudicate the temporary total rating claim.  Therefore, the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a mood disorder, is granted.  

Temporary total ratings status/post cardiac catheterizations in June 2000 and December 2002 are denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


